Citation Nr: 1038732	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  08-16 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to August 1993 
and March 2003 to August 2003.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2006 rating 
decision by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in St. Petersburg, Florida, (hereinafter RO).  

In July 2010, the Veteran was afforded a videoconference before 
the undersigned  pursuant to the provisions of 38 U.S.C.A. 
§ 7107(e) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In written contentions and sworn testimony at the July 2010 
hearing, the Veteran has found fault with the VA Compensation 
Examination afforded to her in April 2008, to include the fact 
that this examination was not conducted by a VA neurologist.  The 
record does reflect a subsequent neurologic evaluation by a VA 
physician in July 2008, as well as a spinal cord injury 
evaluation by a VA physician in June 2008.  The reports from 
these evaluations, however, have not been considered in a 
supplemental statement of the case as required by 
38 C.F.R. § 19.31, nor has additional pertinent private clinical 
evidence received since the May 2008 statement of the case.  In 
addition, another VA examination as requested by the Veteran 
would be helpful to address other contentions raised at the 
hearing but not specifically considered by the RO, to include 
whether entitlement to separate ratings for disability due to 
multiple sclerosis may be warranted, and whether foot drop has 
been demonstrated so as to warrant entitlement to compensation 
for loss of use of the right foot pursuant to 38 C.F.R. § 4.63.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA 
examination, preferably by a neurologist, 
to determine the current extent of the 
impairment resulting from her service-
connected multiple sclerosis.  The claims 
file must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated special diagnostic tests that 
are deemed necessary for an accurate 
assessment should be conducted.  The 
examiner should specifically comment on 
whether the Veteran's service-connected 
multiple sclerosis has resulted in foot 
drop, and the extent to which multiple 
sclerosis has resulted in weakness, 
tingling and paresthesia in the 
extremities; abnormal gait; temperature 
insensitivity and fatigue, and/or 
impairments of various bodily functions.  

Additionally, the examiner should provide 
an opinion as to whether the Veteran's 
complaints are consistent with the 
objective clinical findings, and whether 
multiple sclerosis affects her ability to 
obtain and maintain substantially gainful 
employment.  A complete rationale for all 
opinions should be provided.  

2.  Thereafter, the claim must be 
readjudicated by the RO, to include 
consideration of whether entitlement to 
separate ratings for various manifestations 
of multiple sclerosis and compensation for 
loss of use of the foot are warranted.  If 
this readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran, the Veteran and her 
representative must be provided a 
supplemental statement of the case that 
documents consideration of the pertinent 
evidence received since the May 2008 
statement of the case, to include the VA 
and private clinical evidence received in 
December 2008 and private clinical reports 
received in January 2010.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board.

No action is required by the Veteran until she receives further 
notice; however, she may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


